COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judges Benton and Elder
Argued at Richmond, Virginia


SHAWN D. GRANGER
                                               OPINION BY
v.   Record No.     1642-94-2          CHIEF JUDGE NORMAN K. MOON
                                              JULY 18, 1995
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        George F. Tidey, Judge

            Christopher J. Collins for appellant.
            Linwood T. Wells, Jr., Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Shawn D. Granger appeals his malicious wounding and robbery

convictions.   He contends that the Commonwealth's evidence, which

consisted of his fingerprints on a liquor bottle that was

apparently used to strike the victims, was insufficient to support

the conviction.    We agree and reverse.

     The Commonwealth's evidence, which was wholly circumstantial,

was as follows.    On May 2, 1993, at approximately 1:00 a.m.,

Russell Skinner and a companion were returning from a convenience

store to his companion's apartment when Skinner was struck in the

head from behind.    As he was hit, Skinner heard the sound of glass

breaking.   Skinner was found by police officers in a pool of

blood.   The officers also found a broken half-gallon Canadian Mist

bottle within two feet of Skinner's head.    At least five

fingerprints found on the bottle matched Granger's prints.   Human

blood was also found on part of the broken bottle but not in
quantity sufficient for complete serology.    After arriving at the

hospital, Skinner discovered that $150 was missing from his pants

pocket.

     When the evidence is wholly circumstantial, as here, "[a]ll

necessary circumstances proved must be consistent with guilt and

inconsistent with innocence and exclude every reasonable

hypothesis of innocence."     Boothe v. Commonwealth, 4 Va. App. 484,

492, 358 S.E.2d 740, 745 (1987) (citations omitted).
     The Commonwealth's circumstantial evidence does not exclude

the hypothesis that Granger may have handled the bottle for an

innocent purpose before the robbery.     At best, the Commonwealth's

case only proved that Granger once handled the bottle.    The print

evidence does not show when Granger handled the bottle or that he

handled it at the scene of the crime.    Moreover, Granger's prints

were found on the handle and body of the half-gallon bottle, a

location not inconsistent with someone holding the bottle to pour

from it.   Other than the fingerprints on the bottle, there was no

"evidence of other circumstances tending to reasonably exclude the
hypothesis that the print was impressed at a time other than that

of the crime."     Avent v. Commonwealth, 209 Va. 474, 480, 164 S.E.
655, 658 (1968).

     The facts of this case are inapposite to Avent, Turner v.

Commonwealth, 218 Va. 141, 235 S.E.2d 357 (1977), and Parrish v.

Commonwealth, 17 Va. App. 361, 437 S.E.2d 215 (1993), relied upon

by the Attorney General.    In each of those cases, there was

"evidence of other circumstances tending to reasonably exclude the
                                 - 2 -
hypothesis that the print[s] were impressed at a time other than

that of the crime."   Turner, 218 Va. at 146, 235 S.E.2d at 360.

     Accordingly, we hold that under the circumstances of this

case, the evidence was insufficient to support the convictions.

The convictions, therefore, are reversed.

                                            Reversed and dismissed.




                               - 3 -